 110DECISIONSOF NATIONALLABOR RELATIONS BOARDSouthern California Permanente Medical GroupandKaiserSunsetRegisteredNurses'Association,UNAC,Petitioner.Case 31-RC-2563February 19, 1974DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing in this case was held before Hearing OfficerMax Steinfeld. The Hearing Officer's rulings made atthe hearing are free from prejudicial error and arehereby affirmed.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, including thebrief filed by the Petitioner, the Board finds:1.Petitioner seeks to represent registered nursesemployed by the Employer at its Pasadena, WestCovina,EastLosAngeles.Downtown, Sunset-Edgemont, and Burbank' clinics, which comprise theSunset-Edgemont clinic complex, which in turn ispart of the Sunset-Edgemont medical service facilitythat includes a hospital as well as the clinics. Theparties stipulated that the Employer is a Californiafor-profit partnership of physicians engaged in thepractice of medicine. During the year preceding thehearing the Employer received revenues in excess of$500,000 and during the same period it purchased inexcessof$50,000 in goods and supplies fromconcerns located outside the State of California.The Employer contends, however, that the Boardshould not assert jurisdiction because the Employerisa joint employer with the Kaiser FoundationHospitals, a nonprofit corporation engaged in thebusiness of building, equipping, and staffing hospi-tals.The Employer raised this same issue in Case21-RC-13303 and the parties requested that theBoard take judicial notice of that proceeding. Theparties stipulated that, if called upon to testify in theinstant proceeding, the Employer's witnesses whotestifiedinCase 21-RC-13303 concerning thejurisdictional and appropriate unit issues would givethe same testimony. and that the Board may considertheir testimony in Case 21-RC-13303 in deciding theissues here.In these circumstances, and upon the entire recordin the instant case and in Case 21-RC-13303, wefind, for the reasons set forth in Case 21-RC-13303,2that the Employer does not fall within the nonprofithospital exemption of Section 2(2) of the Act.Accordingly, in view of the Employer's substantialeffect on commerce, we further find that it is engagedin commerce within the meaning of the Act and thatitwill effectuate the policies of the Act to assertjurisdiction in this proceeding.32.The labor organization involved claims torepresent certain of the employees of the Employer.3.A question affecting commerceexistsconcern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.As indicated above, the Petitioner seeks torepresent the registerednursesemployed by theEmployer at its Pasadena, West Covina, East LosAngeles,Downtown. Sunset-Edgemont, and Bur-bank clinics. The Employer takes the identical unitposition that it took in Case 21-RC-13303; namely,that the appropriate unit should include registerednurses employed by the Employer and the Hospitalat five of the seven medical service facilities whichcomprise the Kaiser Foundation Health Plan'ssouthern California serviceregion.The Employerstated at the hearing that the Employer's evidence onthe unit issues raised in this case would be the sameas the evidence presented in Case 21-RC-13303 andoffered no further evidence in the instant proceeding.The Petitioner presented additional evidence as totheseparatelinesof authority and supervisionbetween the Sunset-Edgemont hospital and theabove-named clinics operated by the Employer, andas to the lack of interchange between the nursesemployed in the hospital and those employed in suchclinics. SoniaMoseley, a registered nurse employedattheSunset-Edgemontmedical center clinic,testified that the training, skills, and experienc(t ofregistered nurses in the hospital and clinic complexdifferedin certainrespects and that the hours ofwork were different.A question also exists as to the placement ofemergency room nurses employed by the Employerin the emergency room at the Sunset-Edgemontmedical center. The record establishes that theemergency room operation at the Sunset-Edgemontmedical center issimilar tothe emergency roomoperation in Case 21-RC-13303. The parties stipulat-ed that hospitalnursesdo not work in the emergencyroom and emergency room nurses do not work in theiAt the hednng, the Petitioner amended its petition to include Burbank3In Case 21-RC-13303.supra,we denied the Employer'smotion toas part of the unit description in accord with the Employer's position thatconsolidate that case with the instant case. We further deny the Employer'sthe Burbank clinic is part of the Sunset-Edgemont clinic complex.request herein that the Board take official notice of the proceedings in Cases2 209NLRB No 26,issued simultaneously herewith20-RC-10243 and 8-CA-7259.which involve other locations209 NLRB No. 27 SOUTHERN CALIFORNIA PERMANENTE MEDICAL GROUPhospital; that emergency room personnel make allpreparations for surgery patients in the emergencyroom and that emergency room nurses sometimesaccompany patients being admitted to the cardiacand intensive careunitsto the hospital room uponthe patient's admission to the hospital. The partiesfurther stipulated that there is a common parking lotfor the Sunset-Edgemont hospital and clinic employ-ees and that there are three lunchrooms located inthe Sunset-Edgemont medical center buildings opento all employees.On these facts, and upon the entire record in theinstant caseand in Case 2l-RC-13303, we find, forthe reasons set forth in Case 21-RC-13303, that thefollowing employees of the Employer constitute anIIIappropriateunit for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:All registerednursesemployed by the Employerat its Pasadena. West Covina, East Los Angeles,Downtown, Sunset-Edgemont, and Burbank,California, clinic complex, including emergencyroom registered nurses employed at the Sunset-Edgemont medical center, and excluding all otheremployees, guards, and supervisors as defined inthe Act.[DirectionofElectionandExcelsiorfootnoteomitted from publication.]